United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                March 1, 2006
                        FOR THE FIFTH CIRCUIT
                        _____________________              Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-61040
                        _____________________

DONNIE RAY STEVENSON,
                                                Plaintiff - Appellant,

                               versus

CONTINENTAL EAGLE CORPORATION, as successor
to Continental Gin Company and Continental
Moss-Gordin, Inc.; JOHN DOES,

                                            Defendants - Appellees.

__________________________________________________________________

           Appeal from the United States District Court
        for the Southern District of Mississippi, Jackson
                       USDC No. 3:03-CV-322
_________________________________________________________________

Before JOLLY, SMITH, and GARZA, Circuit Judges.

PER CURIAM:*

     For the following reasons, we affirm the district court:

     1.   We find no material difference between this case and the

claims made in Austin v. Will-Burt Co., 361 F.3d 862 (5th Cir.

2004).    Because Austin controls this case, we find that the

district court did not err in granting the defendant’s Motion for

Judgment as a Matter of Law on plaintiff’s defective design claim.

     2.   We further find that the district court did not abuse its

discretion by refusing to allow the plaintiff to introduce an


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
exhibit showing that the defendant got eight responses to thousands

of cautionary mail-outs it sent.       No post-sale duty to warn exists

under Mississippi law, nor may a party be held liable for negligent

performance of a voluntary act unless the plaintiff detrimentally

relied upon the performance.   Austin, 361 F.3d at 870.     It is clear

that the plaintiff did not detrimentally rely on the mail-outs, as

he admits to having no knowledge of them.      Thus, the district court

did not err in excluding this exhibit for relevance.

     Accordingly, the judgment of the district court is

                                                             AFFIRMED.




                                   2